DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Enablement
	Issue: The claims require (A) dispersing graphene in a resin, then (B) applying the graphene dispersion on a substrate, and (C) applying metal to the graphene sheets. However, since the graphene is dispersed in resin, the metal or metal alloy could not be applied to the graphene (i.e., the graphene surface would be hidden by the already applied resin).
	Applicant argues that the metallization could occur, e.g., by plating onto a film of polymer--graphene mixture as discussed in P00149-0151 of the instant specification.
	Examiner finds this persuasive. The rejection is withdrawn.
Graphene vs Graphite
	Issue: Applicant’s use of graphene to refer to multiple sheets of graphene was rejected because graphene is a single layer of graphite (e.g., see figure below).

    PNG
    media_image1.png
    400
    850
    media_image1.png
    Greyscale

Applicant argues that P0003 of the present specification defines graphene as comprising up to 10 graphene planes.
	Examiner finds this persuasive. The rejection is withdrawn. 
Prior Art
	Issue: orientating a graphene dispersion
	Applicant argues that the prior art does not teach orienting a graphene dispersion. In particular, Bertocchi performs simple mixing, but does not orient the graphene such as described by P0043 of the present application.
	Examiner does not find this persuasive. P0043 of the present application describes contacting a solid surface with the graphene dispersion. Bertocchi teaches “deposition takes place by means of spraying techniques or preferably by means of squeegee and roller spreading” (P0023). This is the same process as in the instant invention (e.g., See instant Fig 3D).
	Furthermore, applying shear force to a dispersion of elongated particles will align the particles. Thus, the squeegee’ing of Bertocchi also reads on the claimed aligning. See cartoon below.

    PNG
    media_image2.png
    1333
    2000
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 6, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertocchi (EP 3081604 A1) and further in view of Hong (US 20100032409 A1).
	In reference to claim 1, Bertocchi discloses a process for producing a metal matrix nanocomposite, said process comprising:
(A) preparing a graphene dispersion comprising multiple discrete graphene sheets dispersed in a liquid adhesive resin; (“nanoplatelets are then mixed with a polymeric matrix” [P0021])

…
(D) separating said layer of metal-coated graphene sheets from said substrate surface and consolidating said layer of metal-coated graphene sheets into a metal matrix nanocomposite wherein said graphene sheets are dispersed in said matrix material, substantially aligned to be parallel to one another, and in an amount from 0.1% to 95% by volume based on the total nanocomposite volume; (“lamination … is implemented 1 to 10 times by overlapping the single steps onto the previously obtained material in order to obtain the finished sheet with the wished features.” [P0027] and “nanoplatelets are then mixed with a polymeric matrix according to a ratio comprised between 75:25 and 99:1” [P0021])
wherein said multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped 
Bertocchi does not teach metallizing the graphene.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, production process for metal matrix nanocomposite containing oriented graphene sheets, Hong teaches that “a metal layer 270 is deposited on a surface of the graphene layer 260 by using a thermal evaporator or a sputter (S220 in FIG. 4). In the present example embodiment, gold is used for the metal layer 270, but other metals may also be used…. aluminum” (P0036… P0047).
The combination would be achievable by integrating the Hong metal deposition in to the method of Bertocchi. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to further comprise (C) depositing a layer of a metal or metal alloy having a thickness from 0.5 nm to 10 μm, onto surfaces of said aligned graphene sheets to form a layer of metal-coated graphene sheets supported by said substrate surface, wherein said metal or metal alloy contains a transition metal, aluminum (Al), magnesium (Mg), tin (Sn), indium (In), lead (Pb), an alloy thereof, or a combination thereof; and
A person having ordinary skill in the art would have been specifically motivated to integrate the Hong metal deposition in to the method of Bertocchi in order to achieve a nanoscale graphene structure that are not capable of being formed by cutting (See 
	In reference to claim 2, the combination discloses the method as in claim 1.
Bertocchi further discloses wherein said step (B) includes a procedure selected from spraying, painting, coating, casting, or printing a layer of said graphene dispersion onto said substrate surface and aligning said graphene sheets along a planar direction of said substrate surface so that said graphene sheets are substantially parallel to one another and are bonded to and supported by said substrate surface (“deposition modes are optimized in order to perform a pre-alignment of the nanoplatelets. In this sense the spraying system is studied in advance and optimized in all the parameters thereof to obtain a homogeneous deposition with a high degree of pre-alignment of the Nanoplatelets” [P0024]).
In reference to claim 3, the combination discloses the method as in claim 1.
Bertocchi further discloses wherein said solid substrate contains a polymer film having a thickness from 5 μm to 200 μm (“sheet thickness could be comprised between 10 and 150 µm” [P0017])
In reference to claim 6, the combination discloses the method as in claim 1.
Hong further discloses wherein said step (C) includes operating a procedure of sputtering, physical vapor deposition, chemical vapor deposition, plasma-assisted deposition, spraying, painting, coating, casting, or printing for depositing said thin layer of metal or metal alloy onto said graphene sheets (“sputter” [P0036])
In reference to claim 13-16, the combination discloses the method as in claim 1.
The combination performs the processing steps and must therefore achieve the same outcome result as claimed.
In reference to claim 17-18, the combination discloses the method as in claim 1.
Bertocchi further discloses wherein said wherein said graphene sheets contain mostly single-layer graphene having an average number of layers between 1 and 2; and wherein said graphene sheets contain single-layer graphene and few-layer graphene sheets having an average number of layers less than 5 (“graphene nanoplatelets” [P0031]. encompasses single layer graphene).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.R.K./Examiner, Art Unit 1744                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774